IN THE SECOND DISTRICT COURT OF APPEAL, LAKELAND, FLORIDA


                                      April 4, 2018


KATHERINE L. LACKEY,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D16-4230
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)



BY ORDER OF THE COURT:

             On its own motion, this court's opinion dated February 28, 2018, is

withdrawn, and the attached opinion is issued in its place.



I HEREBY CERTIFY THE FOREGOING IS A
TRUE COPY OF THE ORIGINAL COURT ORDER.




MARY ELIZABETH KUENZEL
CLERK
                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT




KATHERINE L. LACKEY,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D16-4230
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 4, 2018.

Appeal from the Circuit Court for Polk
County; James A. Yancey, Judge.

Justin S. Gaines, Lakeland, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan M. Shanahan,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


              Dismissed.


LaROSE, C.J., and KHOUZAM and ROTHSTEIN-YOUAKIM, JJ., Concur.